THIS matter has been brought to this court on writ of error by Charles B. Myers. It is a companion case toMyers v. Rude, 88 Colo. 459, 299 P. 50, Rossi v. ColoradoPulp and Paper Co., 88 Colo. 461, 299 P. 19, andGeo. N. Sparling Coal Co. v. Colorado Pulp and PaperCo., 88 Colo. 523, 299 P. 41, all of which have been consecutively prosecuted by separate writs of error, to review various orders and decrees contained in one suit in the district court of Adams county, numbered and entitled, "No. 2367, Charles B. Myers, plaintiff, v. Colorado Pulp and Paper Co., et al, defendants." We have consolidated the several cases for final determination.
For the reasons given in Rossi v. Colorado Pulp andPaper Co., and Sparling Coal Co. v. Colorado Pulp andPaper Co., supra, the judgment herein is reversed at the costs of plaintiff in error.
For reasons also there stated, we have directed that the costs in Rossi v. Colorado Pulp and Paper Co., andGeo. N. Sparling Coal Co. v. Colorado Pulp and PaperCo., supra, be assessed to Joseph Buchhalter, I. Rude, Aaron Bronstein and Max Bronstine, who are defendants in error in all of the cases named except the present one of Myers v. Beck.
MR. JUSTICE BUTLER not participating.
On Rehearing.